department of the treasury washington dc contact person telephone number in reference to date sep j by ss wiffe -22-ex internal_revenue_service legend b c d dear sir or madam this is in response to your letter dated june which you requested certain rulings with respect to the proposed transfer of net assets from b to c and d in b is exempt under sec_501 revenue code and is classified as sec_509 and is classified as a nonprivate foundation under sec_509 a form_1023 to filed with the service seeking recognition of exempt status under sec_501 classification as is exempt under sec_501 a private_foundation under sec_509 and b a vi of the code and of the the internal a private_foundation under is d c in the process of preparing of the code b c and d all have members and officers who are related by over time the charitable and philantrophic blood or marriage interests of the various family members have diverged facilitate the charitable objectives of the two family branches of e and in an effort to reduce the administrative costs associated with carrying out these charitable objectives while at the same time effectively continuing a program of charitable giving b proposes to transfer approximately one-half of its assets to following this transfer b will then transfer its remaining assets to d in order to establish a donor_advised_fund to c 20k the current directors of d are also the trustees of b moreover the directors of d are the child and the spouse of a child of the creators of b after the transfer d will function independently and separate from b d will not use the name of b b will not carry out the proposed transfer unless it receives a favorable ruling pursuant to this request with regard to the effect of the proposed transfer on the liability of b or others for taxes under sec_507 or chapter of the code b does not intend that this request constitute notice by it of its intention to terminate its status as a private_foundation under sec_507 a and intends to continue in existence for a short_period of time following the proposed transfer of assets to d acts or failures to act or a willful and flagrant act or failure to act giving rise to a termination pursuant to sec_507 a of the code furthermore b has not committed willful repeated its after the transfer of its assets to d b will have no assets at some time after the transfers b expects to dissolve to provide voluntary notice to the service of its intention to terminate its private_foundation_status under sec_507 a of the code a private_foundation has been terminated b has never received notice that its status as b currently has no grants outstanding that require the however should such grants be made the responsibility exercise of expenditure_responsibility under sec_4945 of the code for such grants will be transferred to d foundation excise_taxes if any imposed by sec_4940 of the code that it will owe as of the date of the transfer to d b will pay all sec_507 of the code which provides for the voluntary that except for transfers described in section and involuntary termination of private_foundation_status provides in part b an organization's private_foundation_status will be terminated only if its intent to terminate or repeated acts or failure to act giving rise to liability for tax under chapter there has been either willful or failures to act or a willful and flagrant act the organization notifies the service of sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or of reorganization the transferee foundation shall not be treated as a new organization sec_1_507-1 of the income_tax regulations provides that neither a transfer of all of the assets of a private_foundation nor a significant disposition of assets as defined in sec_1_507-3 by a private_foundation whether or not any portion of such significant disposition of assets is made to another private_foundation shall be deemed to result ina termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 a is applicable or section sec_1_507-3 of the regulations provides that a a transfer described in transferee organization in the case of sec_507 of the code shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit of the transferor organization multiplied by a fraction the numerator of which is the fair market of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer at the time of transfer fair_market_value is determined sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 which only relates to b transfers where all net assets are transferred to one or more controlled private_foundations a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation satisfaction of the requirements to the extent the amount transferred meets the requirements of sec_4942 where the transferor has disposed of all of its assets the recordkeeping requirements of sec_4942 apply during any period in which it has no assets such transfer shall itself be counted toward b shall not however sec_1_507-3 a private_foundation transfers all of its net assets to i and iii of the regulations provides that if another private_foundation that is effectively controlled within the meaning of sec_1_482-1 of the regulations by the same or persons who effectively controlled the transferor private_foundation the transferee shall be treated as transferor for purposes of chapter and sec_507 through of the code it were the if sec_1_507-3 of the regulations provides that in order for a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization not to be an organization described in sec_501 organization described in sec_509 or treated as described in sec_501 under sec_4947 a taxable_expenditure it must be other than an to sec_1_507-1 of the regulations provides that a private_foundation that transfers all of its net assets is required to file the annual information_return required by sec_6033 of the code for the taxable_year in which such transfer occurs managers will be required to file returns for any taxable_year following the taxable_year in which the last of any such transfers occurred if at no time during the subsequent taxable years in question the foundation has either legal or equitable_title to any assets or engages in any activity however neither such foundation nor its sec_4940 of the code imposes a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4942 of the code defines a qualifying a any amount_paid to accomplish one or more distribution as purposes described in sec_170 b other than any contribution to ox one or more disqualified persons or which is not an operating_foundation except as otherwise provided or any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 b an organization controlled by the foundation a private_foundation ii b i sec_4942 b provides that private_foundations making certain contributions to transferee organizations must in each case obtain adequate_records or other_sufficient_evidence from the transferee organization showing the nature amount and other information concerning the transferee organization's distributions sec_4944 of the code imposes certain taxes on investments jeopardizing a private foundation's charitable purposes sec_4945 of the code imposes a tax on the foundation on each taxable_expenditure as defined in sec_4945 d if sec_4945 of the code provides that for purposes of this section the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless a or of sec_509 or is an exempt_operating_foundation as defined in sec_4940 foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h such organization is described in paragraph the private b or sec_4945 of the code provides that expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made and detailed reports with respect to such expenditures and to make full and detailed reports to the secretary to obtain full sec_53 4945-s b i of the foundation and similar excise_taxes regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 d of assets described in sec_507 and this section apply to transfers and h based upon the above facts the transfer of the remaining to d will allow d to pursue charitable purposes and assets of b activities previously conducted by b are also the trustees of b the current directors of d because b intends to transfer more than percent of the the transfer will fair_market_value of its net assets to d constitute a significant disposition of b's assets will thus be a transfer between private_foundations within the meaning of sec_507 because transfers of all or part of a private foundation's assets to one or more other other private_foundations pursuant to sec_507 will not result in the termination of status as a private_foundation unless and until b elects to voluntarily terminate by complying with the requirements of sec_507 b will continue to be a private_foundation within the meaning sec_509 a following the proposed transfers the transfer of the code because b will not notify the service of its intent to terminate its private_foundation_status until at least one day after the transfer of b's assets to d has been accomplished sec_507 also the service has not notified b that its private_foundation_status is being terminated under sec_507 a therefore the transfer of b's assets to d will not result in the of the code will not apply to the transfers of the code fd imposition of a termination_tax under sec_507 of the code sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization to d will constitute in the aggregate an adjustment organization or reorganization within the meaning of sec_507 accordingly the transfer by b to d will not be treated as a transfer to a newly created organization the transfer by b thus because d is controlled by b for purposes of chapter the code and sec_507 through of the code d will be treated subsequent to the transfer of b's assets as b less encumbrances transferred bears to the fair_market_value of b's assets less encumbrances immediately before the transfer in the proportion which the fair_market_value of the assets it were of if because the transfers of b's assets to d will be a transfer described in sec_507 benefit of b should be carried over to d in proportions determined in accordance with sec_1_507-3 regulations of the code the aggregate tax i of the because b of the code is not a disqualified_person with respect to d transfer of assets to d will not constitute an act of self- dealing within the meaning of sec_4941 of the code as an organization described in sec_501 the because the proposed transfer of assets to d will be made to accomplish the exempt purposes of b the transfers will not constitute investments for purposes of sec_4944 of the code the excise_taxes imposed on jeopardizing investments under sec_4944 of the code will not apply to the transfer of assets from b thus to d because d should be treated as it were b for the purposes of chapter the transfer of assets from b to d will not impose tax under sec_4940 of the code under sec_4940 of the code will be treated as the income of d in proportion to the assets transferred to it b's net_investment_income if because b has no outstanding grants with respect to which it is required to exercise expenditure_responsibility b will not be obligated to satisfy the expenditure_responsibility requirement of sec_4945 of the code and the transfer of assets to o s d will not be code a taxable_expenditure under sec_4945 of the because the proposed transfer of b's assets to disa transfer within the meaning of sec_507 this transfer will be counted toward satisfaction of the distribution_requirements of sec_4942 to any_tax liability for a failure to distribute income therefore b will not be subject following the proposed transfer to d b will have no assets it has no assets sec_4945 requiring a as long as transferor private_foundation to exercise expenditure_responsibility with respect to grants to other private_foundations does not apply treated as responsibility requirements with respect to the transfer of assets by b it were b there will be no expenditure furthermore because d will be to d if because b will have no assets after the proposed transfer to it will not be required to file any information returns under d sec_6033 for any taxable years after the transfer b proposes to terminate its private_foundation_status only in a year in which it has no assets by giving proper notice of such termination under sec_507 accordingly no tax will be imposed under sec_507 because b will have no assets either on the date on which it takes its first action culminating in its ceasing to be a private_foundation or on the date on which it ceases to be so because b will have no assets after the proposed transfer to it will not be required to comply with the recordkeeping d requirements of sec_4942 g b accordingly based on the information furnished we rule as follows the proposed transfer of b's remaining assets to d will qualify as a transfer described in sec_507 of the code and will not constitute a termination of b's status as a private_foundation under sec_507 of the code the proposed transfer of b's remaining assets to d will not result in any_tax under sec_507 of the code the transfer of assets by b to d will not be treated as a transfer to a newly created organization oi b will treat its aggregate tax_benefit as having been b will treat the proposed transfer to d as transferred to d transfer of its assets subject_to any liability b may have incurred in chapter b of the code to the extent not satisfied by a as a result of the proposed transfer to d b's excess qualifying distributions carryovers for prior years as defined under sec_4942 will be transferred to d the proposed transfer to d will not constitute an act of self-dealing and will not subject b's foundation managers and disqualified persons with respect to b to any_tax under sec_4941 or of the code the proposed transfer to d will not give rise to net_investment_income and therefore will not result in the imposition of tax under sec_4940 of the code the proposed transfer to d will not constitute a jeopardizing investment within the meaning of sec_4944 a the proposed transfer to d will not constitute a taxable_expenditure and therefore will not subject b to tax under sec_4945 the proposed transfer to d will not subject b to any_tax under sec_4942 of the code for failure to distribute income b will not have to exercise expenditure_responsibility with respect to the proposed transfer of its assets to d as b disposes of all its assets as long except for the information_return requirements for the year of the transfers b will not be required to file any information returns under sec_6033 of the code for any taxable years subsequent to that in which the distribution occurs b will not be subject_to tax under section s07 c of the code if b informs the service of its intention to terminate its private_foundation_status in a later taxable_year when it has no assets b will not be required to comply with the recordkeeping requirements of sec_4942 b with respect to the proposed transfer after the transfer of all its assets ls we are informing the ohio te_ge office of this action please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely bereta v sxcd gerald v sack manager exempt_organizations technical group of io
